          Case 1:18-cv-02988-DLF Document 36 Filed 04/04/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 FIREARMS POLICY COALITION, INC.,                 *

                         Plaintiff,               *

        v.                                        *         Case No. 18-cv-3083
                                                            Lead Case No. 18-cv-2988
 MATTHEW G. WHITAKER, IN HIS                      *
 OFFICIAL CAPACITY, et al.,
                                                  *
                         Defendants.
                     *    *    *      *   *   *   *     *    *   *   *    *   *

                                      JOINT STATUS REPORT

       The parties respectfully submit this joint status report regarding how to proceed in this part

of the consolidated case. Plaintiff Firearms Policy Coalition, Inc. will file an unopposed motion

for leave to amend and second amended complaint today, Thursday, April 4, 2019. The parties

respectfully request that any effect that Attorney General William Barr’s ratification of the Bump-

Stock-Type Devices rule has on the case, along with all other remaining issues, will then be briefed

beginning with defendants’ responsive pleading or motion by Wednesday, May 8, 2019. The

Court may also wish to hold a telephonic status conference with the 18-cv-3083 parties to address

any effect the consolidation with 18-cv-2988, which remains on appeal, has on this case.

Dated: April 4, 2019                              Respectfully submitted,

                                                  By: /s/ Thomas C. Goldstein

                                                      Thomas C. Goldstein (Bar No. 458365)
                                                      TGoldstein@goldsteinrussell.com
                                                      Daniel Woofter (Pro Hac Vice)
                                                      DHWoofter@goldsteinrussell.com
                                                      GOLDSTEIN & RUSSELL, P.C.
                                                      7475 Wisconsin Avenue, Suite 850
                                                      Bethesda, MD 20814
                                                      (202) 362-0636

                                                      Attorneys for Plaintiff Firearms Protection
                                                      Coalition, Inc.
Case 1:18-cv-02988-DLF Document 36 Filed 04/04/19 Page 2 of 2



                              JOSEPH H. HUNT
                              Assistant Attorney General
                              HASHIM M. MOOPPAN
                              BRETT A. SHUMATE
                              Deputy Assistant Attorneys General
                              JENNIFER D. RICKETTS
                              Branch Director
                              JOHN R. TYLER
                              CHRISTOPHER R. HALL
                              Assistant Branch Director

                              ERIC J. SOSKIN
                              Senior Trial Counsel
                              CHETAN PATIL
                              CESAR LOPEZ-MORALES
                              REBECCA CUTRI-KOHART
                              Trial Attorneys
                              Federal Programs Branch
                              U.S. Department of Justice, Civil Division
                              1100 L Street, NW Rm. 12002
                              Washington, DC 20530
                              Tel: (202) 353-0533
                              Fax: (202) 616-8470
                              Email: Eric.Soskin@usdoj.gov

                              Attorneys for Defendants




                              2
